Case 0:20-cv-62658-RAR Document 10 Entered on FLSD Docket 02/17/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-62658-RAR

  SHELLY C. WINGATE,

         Plaintiff,

  v.

  ACCOUNT RESOLUTION SERVICES, LLC,

        Defendant.
  __________________________________________/

                                      ORDER OF DISMISSAL

         THIS CAUSE comes before the Court upon the Plaintiff’s Notice of Voluntary Dismissal

  (“Notice”) [ECF No. 9]. The Court having reviewed the Notice, the record, and being otherwise

  fully advised in the premises, it is hereby

          ORDERED AND ADJUDGED that this case is DISMISSED with prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 17th day of February, 2021.



                                                    _________________________________
                                                    RODOLFO A. RUIZ II
                                                    UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
